ORDER

PER CURIAM.
Darrell Larimore appeals his conviction for second degree burglary, in violation of § 569.170 RSMo (1986), and stealing, in violation of § 570.030 RSMo (1986). Larimore also appeals from an order denying his 29.15 motion on the merits after an evidentiary hearing. The motion court’s judgment is based on findings of fact that are not clearly erroneous.
*116No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b) and Rule 84.16(b).